UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811-06128) Exact name of registrant as specified in charter: Putnam New Opportunities Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: June 30, 2010 Date of reporting period: July 1, 2009  December 31, 2009 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: A BALANCED APPROACH Since 1937, when George Putnam created a diverse mix of stocks and bonds in a single, professionally managed portfolio, Putnam has championed the balanced approach. A WORLD OF INVESTING Today, we offer investors a world of equity, fixed-income, multi-asset, and absolute-return portfolios to suit a range of financial goals. A COMMITMENT TO EXCELLENCE Our portfolio managers seek superior results over time, backed by original, fundamental research on a global scale. We believe in the value of experienced financial advice, in providing exemplary service, and in putting clients first in all we do. Putnam New Opportunities Fund Semiannual report 12 | 31 | 09 Message from the Trustees 2 About the fund 4 Performance snapshot 6 Interview with your funds portfolio manager 7 Your funds performance 11 Your funds expenses 13 Terms and definitions 15 Trustee approval of management contract 16 Other information for shareholders 26 Financial statements 27 Message from the Trustees Dear Fellow Shareholder: The historic market rally that began in March 2009 maintained its momentum through the close of the year. Investors in both stocks and bonds saw their account balances improve, and Putnams shareholders were particularly well served. In the early weeks of 2010, encouraging evidence continued to build, pointing to a worldwide economic recovery. We are pleased to report that Barrons has named Putnam Investments the top fund family for performance in 2009. This ranking reflects the intense efforts of an investment team infused with a determination to excel, and strengthened by the arrival of several senior portfolio managers, research analysts, and traders. Although investors may continue to be rewarded this year, we do not expect that 2010 will be a repeat performance of 2009, when markets around the world delivered a potent recovery from distressed levels. The most substantial returns in 2009 came from the historically low-priced shares of companies that survived the downturn. Going forward, growth will more likely come from shares in companies positioned to thrive in the expanding global economic recovery. If there is any lesson to be learned from the painful market downturn of 2008 and early 2009, it is the importance of positioning ones portfolio to limit downside risk. It is our belief that the best way to achieve this is by diversifying across all asset classes, as well as across modern investment strategies focused on reducing volatility, and adhering to your plan in every kind of market environment. 2 Lastly, we would like to thank all shareholders who took the time to vote by proxy on a number of issues, including shareholder-friendly management fee changes, presented at the Putnam Funds recent shareholder meetings. We also welcome new shareholders to the fund and thank all of our investors for your continued confidence in Putnam. About the fund Seeking growth in innovative companies Long before most Americans could conceive of the Internet, digital music files, or a cell phone small enough to fit in their pockets, Putnam New Opportunities Fund was seeking growth potential in emerging, cutting-edge companies. The fund was also targeting stocks in more traditional industries, such as restaurants, retail stores, health care, and broadcasting, which can also offer strong growth potential. For example, among the holdings in the funds portfolio shortly after the fund was introduced in 1990 was the stock of Symantec, then a 9-year-old emerging software company. Today, Symantec is a leading maker of antivirus software, which has seen explosive demand as the Internet and computer networks have become an essential component of everyday life. The funds portfolio manager focuses on bottom-up stock selection in seeking above-average growth for investors. Putnams in-house research organization, whose dedicated analysts work in teams, helps identify growth stocks that other investors may have overlooked. The specialized expertise of these analysts, who visit regularly with company managements, is critical to the funds growthstrategy. An important benefit of the funds strategy is its flexibility  it diversifies across a range of industries and companies. The fund can invest in smaller companies that are in their emerging- or expansionary-growth phases, and these companies can remain in the funds portfolio until they grow to become market leaders. Of course, historically, the growth potential offered by stocks of growing companies comes with the risk of greater price fluctuations. Combining small-cap stocks with the stocks of larger, well-established companies provides a more diversified approach to help manage those risks. With growth opportunities continuing to emerge across industries and market capitalizations, Putnam New Opportunities Fund will continue to focus on capturing growth potential for investors. Consider these risks before investing: The fund invests some or all of its assets in small and/or midsize companies. Such investments increase the risk of greater price fluctuations. Stocks with above-average earnings growth may be more volatile, especially if earnings do not continue to grow. In-depth analysis is key to successful stock selection. Drawing on the expertise of a dedicated team of stock analysts, the funds portfolio manager seeks attractive value stocks. Once a stock is selected for the portfolio, it is regularly assessed to ensure that it continues to meet certain criteria, including: Growth The manager examines each companys financials, including its sales and earnings, and targets those believed to offer growth potential. Quality The manager looks for high-quality companies, seeking characteristics such as solid management teams, sound business models, a record of strong performance, and high levels of free-cash flow. Valuation The manager carefully considers how each stock is valued, seeking stocks whose valuations are attractive relative to the companys growth potential. Putnam New Opportunities Funds holdings have spanned many sectors and industries over time. Performance snapshot Average annual total return (%) comparison as of 12/31/09 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 7 and 1112 for additional performance information. For a portion of the periods, this fund may have limited expenses, without which returns would have been lower. A 1% short-term trading fee may apply. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, butcumulative. 6 Interview with your funds portfolio manager Gerald Moore Gerald, how did Putnam New Opportunities Fund perform for the six months ended December 31, 2009? I am pleased to report that the fund delivered a solid return for the period, gaining 20.22% as the stock market recovered from one of its most difficult downturns in decades. However, Im disappointed that the fund did not perform as well as its benchmark, the Russell 3000 Growth Index, which returned 22.85%, or its Lipper peer group, which had an average return of 22.96%. Fund performance improved considerably since the close of the fiscal year six months ago. What contributed to the solid returns? One important factor was that the types of stocks I target for the fund came back into favor and performed strongly during most of the period. I look for stocks of high-quality companies that are gaining market share, launching new products or services, and growing faster than their peers. When the market began to recover from its dramatic downturn, stocks of lower-quality companies those with the cheapest prices that had been beaten up the most  performed best. However, two months into the period, this trend started to reverse as investors began to pay attention to the quality of companies, their business fundamentals, and their financials. As a result, growth stocks  particularly those of higher-quality companies  began to perform better. Broad market index and fund performance This comparison shows your funds performance in the context of broad market indexes for the sixmonths ended 12/31/09. See page 6 and pages 1112 for additional fund performance information. Index descriptions can be found on page 15. 7 Why did the fund lag its benchmark index and funds in its peer group? My focus on higher-quality companies detracted from performance versus the benchmark in the early months of the period, when low-quality stocks in the index outperformed. In terms of the funds peers, most of the funds in the Lipper Multi-Cap Growth Funds category have a bias toward mid-cap stocks, which performed better than their small- and large-cap counterparts. I invest in companies of all sizes, with a slight bias toward small caps, so the fund didnt get as much of a performance boost as funds that invested more heavily in mid-cap stocks. What were some stocks that contributed toperformance? Internet retail stocks were among the highlights in the portfolio for the period, particularly priceline.com , a global online travel company. In particular, the stock was boosted by the success of its Booking.com subsidiary, one of Europes largest and fastest-growing hotel reservation services. Despite a large decline in travel as a result of the economic downturn, online travel reservations continued at a dramatic pace, and priceline. com saw growth of more than 20% as more people moved away from traditional travel agents. Another area of strength was metals and mining, where stocks benefited as the economy began to show signs of recovery. The stock of Walter Industries , which produces metallurgical coal used to make steel, was among the funds top performers, as was Cliffs Natural Resources , the largest U.S.miner of iron ore. Prices of these stocks rose as demand for steel  which had slowed dramatically with the economic downturn rebounded worldwide. Another highlight was Freeport-McMoRan Copper &Gold , the second-largest copper mining company in the world. Copper is primarily used in construction Top 10 holdings HOLDING (percentage of funds net assets) SECTOR INDUSTRY Microsoft Corp. (4.4%) Technology Software Apple, Inc. (3.9%) Technology Computers IBM Corp. (3.2%) Technology Computers Google, Inc. (3.1%) Technology Technology services Cisco Systems, Inc. (2.7%) Technology Communications equipment Philip Morris International, Inc. (2.1%) Consumer staples Tobacco Johnson & Johnson (2.0%) Health care Pharmaceuticals Oracle Corp. (1.9%) Technology Software Qualcomm, Inc. (1.8%) Technology Communications equipment Abbott Laboratories (1.7%) Health care Pharmaceuticals This table shows the funds top 10 holdings and the percentage of the funds net assets that each represented as of 12/31/09. Short-term holdings are excluded. Holdings will vary over time. 8 and electronics, and its stock struggled when housing markets and global economies collapsed. However, it has since recovered nicely, particularly due to growing demand from China, a large importer of copper.  Investors began to pay attention to the quality of companies, their business fundamentals, and their financials. As a result, stocks of higher-quality companies began to performbetter.  Gerald Moore Which holdings detracted from returns? The top detractor was St. Jude Medical , a manufacturer and distributor of cardiovascular devices. In September, the company, which has been growing solidly and gaining market share for the past decade, announced lower-than-expected revenue results. Sales were below expectations and the company lost some market share, but this stock remained in the portfolio at the close of the period, as I believe it continues to offer attractive long-term growthpotential. Another disappointment for the period was the performance of two biotechnology stocks, Genzyme and Gilead Sciences . The decline for Genzyme was largely due to an issue in one of its manufacturing facilities. The company had to ration supplies of two drugs whose production was disrupted because of contamination in one of the plants bioreactors. I believe this was a near-term issue that should not dampen the companys long-term growth prospects. The stock of Gilead Sciences remained relatively flat as investors shifted from solid growth companies to more cyclically sensitive businesses. Comparison of top sector weightings This chart shows how the funds top risk weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Holdings will vary over time. 9 IN THE NEWS After two straight years of stagnation, the global economy is recovering faster than previously thought. In its World Economic Outlook released in late January, the International Monetary Fund (IMF) upgraded its view on global growth  predicting that world economies will expand 3.9% in 2010, up from 0.8% last year. The recovery, according to the IMF, will not be consistent across the board, with emerging markets leading more advanced economies, which remain dependent on government stimulus. Asia, in particular, will lead the pack, with strong growth coming from China and India. Meanwhile, the United States and the United Kingdom, whose economies are already recovering, are expected to stay positive in 2010. For-profit education companies, specifically Apollo Group and Corinthian Colleges , also detracted from fund performance for the period. Apollo is a provider of online and on-campus educational programs and services, including University of Phoenix, the largest online university. Corinthian operates trade schools in the United States and Canada. As unemployment rose, both companies saw a considerable increase in enrollment as adults looked to improve their skills and job prospects. When unemployment claims began to come down from their peak, however, these stocks struggled as investors anticipated a slowdown in enrollment. In addition, a government investigation of Apollos recruiting practices cast a negative cloud over the industry, adding to declines for both stocks. These stocks remained in the portfolio at the close of the period, although I trimmed the positions somewhat. What is your outlook? Clearly, the economy is recovering, but I remain concerned about unemployment levels. While initial claims are declining, many people remain out of work. I expect corporations, which are seeing an improvement in business and have generally succeeded in cutting costs and maintaining profitability, will start to increase their spending, but I think most will be slow to begin hiring again. I believe this environment will constrain consumers, so I am positioning the portfolio to benefit from corporate spending rather than consumer spending. Thanks for your time and insights, Gerald. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. Current and future holdings are subject to risk. Portfolio Manager Gerald Moore has an M.B.A. from the Tuck School of Business at Dartmouth College and a B.S. from the University of Wisconsin. A CFA charterholder, he joined Putnam in 1997 and has been in the investment industry since 1992. 10 Your funds performance This section shows your funds performance, price, and distribution information for periods ended December 31, 2009, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the funds current prospectus. Performance should always be considered in light of a funds investment strategy. Data represents past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class Y shares are generally only available to corporate and institutional clients and clients in other approved programs. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 12/31/09 Class A Class B Class C Class M Class R Class Y (inception dates) (8/31/90) (3/1/93) (7/26/99) (12/1/94) (1/21/03) (7/19/94) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Annual average (life of fund) 10.73% 10.39% 9.91% 9.91% 9.90% 9.90% 10.16% 9.95% 10.46% 10.95% 10 years 46.48 49.56 50.28 50.28 50.33 50.33 49.09 50.88 47.77 45.13 Annual average 6.06 6.61 6.75 6.75 6.76 6.76 6.53 6.86 6.29 5.83 5 years 2.27 3.60 1.49 3.46 1.46 1.46 0.26 3.74 0.99 3.57 Annual average 0.45 0.73 0.30 0.70 0.29 0.29 0.05 0.76 0.20 0.70 3 years 14.40 19.33 16.32 18.83 16.28 16.28 15.69 18.64 15.05 13.77 Annual average 5.05 6.91 5.77 6.72 5.75 5.75 5.53 6.65 5.29 4.82 1 year 31.82 24.23 30.83 25.83 30.90 29.90 31.12 26.53 31.48 32.13 6 months 20.22 13.29 19.73 14.73 19.75 18.75 19.89 15.70 20.06 20.34 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns (public offering price, or POP) for class A and M shares reflect a maximum 5.75% and 3.50% load, respectively. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining to 1% in the sixth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of classA shares, adjusted for the applicable sales charge (or CDSC) and, except for class Y shares, the higher operating expenses for such shares. Performance benefited from receipt of an Enron Class Action Settlement pertaining to investments made prior to2002. For a portion of the periods, this fund may have limited expenses, without which returns would have been lower. A 1% short-term trading fee may be applied to shares exchanged or sold within 7 days of purchase. 11 Comparative index returns For periods ended 12/31/09 Lipper Multi-Cap Growth Funds Russell 3000 Growth Index category average* Annual average (life of fund) 7.90% 9.29% 10 years 32.03 12.92 Annual average 3.79 1.91 5 years 8.15 8.98 Annual average 1.58 1.59 3 years 6.05 8.63 Annual average 2.06 3.10 1 year 37.01 38.11 6 months 22.85 22.96 Index and Lipper results should be compared to fund performance at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 12/31/09, there were 475, 459, 378, 310, 170, and 32 funds, respectively, in this Lipper category. Fund price and distribution information For the six-month period ended 12/31/09 Distributions Class A Class B Class C Class M Class R Class Y Number 1     1 Income $0.052     $0.144 Capital gains       Total $0.052     $0.144 Share value NAV POP NAV NAV NAV POP NAV NAV 6/30/09 $35.33 $37.49 $30.87 $32.76 $32.58 $33.76 $34.79 $36.86 12/31/09 42.42 45.01 36.96 39.23 39.06 40.48 41.77 44.21 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. 12 Your funds expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund limited these expenses; had it not done so, expenses would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Your funds total annual fund operating expenses for the fiscal year ended 6/30/09 1.27% 2.02% 2.02% 1.77% 1.52% 1.02% Your funds total annual operating expense ratio for the six-month period ended 12/31/09 1.31% 2.06% 2.06% 1.81% 1.56% 1.06% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in Putnam New Opportunities Fund from July 1, 2009, to December 31, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns andexpenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000 * $7.27 $11.41 $11.41 $10.03 $8.65 $5.89 Ending value (after expenses) $1,202.20 $1,197.30 $1,197.50 $1,198.90 $1,200.60 $1,203.40 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/09. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended December 31, 2009, use the following calculation method. To find the value of your investment on July 1, 2009, call Putnam at1-800-225-1581. 13 Compare expenses using the SECs method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000 * $6.67 $10.46 $10.46 $9.20 $7.93 $5.40 Ending value (after expenses) $1,018.60 $1,014.82 $1,014.82 $1,016.08 $1,017.34 $1,019.86 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/09. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. 14 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. NAVs fluctuate with market conditions. NAV is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Public offering price (POP) is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. POP performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your funds class B CDSC declines from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approvedprograms. Comparative indexes Barclays Capital Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Russell 3000 Growth Index is an unmanaged index of those companies in the broad-market Russell 3000 Index chosen for their growthorientation. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 15 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your funds management contract with Putnam Investment Management (Putnam Management). In this regard, the Board of Trustees, with the assistance of its Contract Committee consisting solely of Trustees who are not interested persons (as such term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (the Independent Trustees), requests and evaluates all information it deems reasonably necessary under the circumstances. Over the course of several months ending in June 2009, the Contract Committee met several times to consider the information provided by Putnam Management and other information developed with the assistance of the Boards independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees. At the Trustees June 12, 2009 meeting, the Contract Committee recommended, and the Independent Trustees approved, the continuance of your funds management contract, effective July 1, 2009. In addition, at the Trustees September 11, 2009 meeting, the Contract Committee recommended, and the Independent Trustees approved, a sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (PIL), effective October30, 2009. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees approval was based on the following conclusions:  That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds and the costs incurred by Putnam Management in providing such services, and  That such fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees, were subject to the continued application of certain expense reductions and waivers pending other considerations noted below, and were not the result of any single factor. Some of the factors that figured particularly in the Trustees deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the fee arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that certain aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees conclusions 16 may be based, in part, on their consideration of these same arrangements in prior years. Consideration of strategic pricing proposal The Trustees considered that the Contract Committee had been engaged in a detailed review of Putnam Managements strategic pricing proposal that was first presented to the Committee at its May 2009 meeting. The proposal included proposed changes to the basic structure of the management fees in place for all open-end funds (except the Putnam RetirementReady® Funds and Putnam Money Market Liquidity Fund), including implementation of a breakpoint structure based on the aggregate net assets of all such funds in lieu of the individual breakpoint structures in place for each fund, as well as implementation of performance fees for certain funds. In addition, the proposal recommended substituting separate expense limitations on investor servicing fees and on other expenses as a group in lieu of the total expense limitations in place for manyfunds. While the Contract Committee noted the likelihood that the Trustees and Putnam Management would reach agreement on the strategic pricing matters in later months, the terms of the management contracts required that the Trustees approve the continuance of the contracts in order to prevent their expiration at June 30, 2009. The Contract Committees recommendations in June reflect its conclusion that the terms of the contractual arrangements for your fund continued to be appropriate for the upcoming term, absent any possible agreement with respect to the matters addressed in Putnam Managements proposal. The Trustees were mindful of the significant changes that had occurred at Putnam Management in the past two years, including a change of ownership, the installation of a new senior management team at Putnam Management, the substantial decline in assets under management resulting from extraordinary market forces as well as continued net redemptions in many funds, the introduction of new fund products representing novel investment strategies and the introduction of performance fees for certain new funds. The Trustees were also mindful that many other leading firms in the industry had also been experiencing significant challenges due to the changing financial and competitive environment. For these reasons, even though the Trustees believed that the current contractual arrangements in place between the funds and Putnam Management and its affiliates have served shareholders well and continued to be appropriate for the near term, the Trustees believed that it was an appropriate time to reconsider the current structure of the funds contractual arrangements with Putnam Management with a view to possible changes that might better serve the interests of shareholders in this new environment. The Trustees concluded their review of Putnam Managements strategic pricing proposal in July 2009, and their considerations regarding the proposal are discussed below under the heading Subsequent approval of strategic pricing proposal. With the exception of the discussion under this heading, the following discussion generally addresses only the Trustees reasons for recommending the continuance of the current contractual arrangements (and the new sub-management contract between Putnam Management and PIL, which the Trustees evaluated in large part based on their review of contractual arrangements in June 2009) as, at the time the Trustees determined to make this recommendation, the Trustees had not yet reached any conclusions with respect to the strategic pricing proposal. Management fee schedules and categories; total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, 17 including fee levels and breakpoints, and the assignment of funds to particular fee categories. The general fee structure has been carefully developed over the years and re-examined on many occasions and adjusted where appropriate. In this regard, the Trustees noted that shareholders of all funds voted by overwhelming majorities in 2007 to approve new management contracts containing identical fee schedules. In reviewing fees and expenses, the Trustees generally focused their attention on material changes in circumstances  for example, changes in a funds size or investment style, changes in Putnam Managements operating costs, or changes in competitive practices in the mutual fund industry  that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund at that time but, as indicated above, based on their detailed review of the current fee structure, were prepared to consider possible changes to this arrangement that might better serve the interests of shareholders in the future. The Trustees focused on two areas of particular interest, as discussed further below:  Competitiveness. The Trustees reviewed comparative fee and expense information for competitive funds, which indicated that, in a custom peer group of competitive funds selected by Lipper Inc., your fund ranked in the 10th percentile in management fees and in the 34th percentile in total expenses (less any applicable 12b-1 fees) as of December 31, 2008 (the first percentile being the least expensive funds and the 100th percentile being the most expensive funds). The Trustees noted that expense ratios for a number of Putnam funds, which show the percentage of fund assets used to pay for management and administrative services, distribution (12b-1) fees (as applicable) and other expenses, had been increasing recently as a result of declining net assets and the natural operation of fee breakpoints. The Trustees expressed their intention to monitor the funds percentile rankings in management fees and in total expenses to ensure that fees and expenses of the funds continue to meet evolving competitive standards. The Trustees noted that the expense ratio increases described above were being controlled by expense limitations initially implemented in January 2004. These expense limitations give effect to a commitment by Putnam Management that the expense ratio of each open-end fund would be no higher than the average expense ratio of the competitive funds included in the funds relevant Lipper universe (exclusive of any applicable 12b-1 charges in each case). The Trustees observed that this commitment to limit fund expenses has served shareholders well since its inception and, while the Contract Committee was reviewing proposed alternative expense limitation arrangements as noted above, the Trustees received a commitment from Putnam Management and its parent company to continue this program through at least June 30, 2010, or such earlier time as the Trustees and Putnam Management reach agreement on alternative arrangements. In order to ensure that the expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees requested, and Putnam Management agreed, to extend for the twelve months beginning July 1, 2009, or until such earlier time as the Trustees and Putnam Management reach agreement on alternative expense limitation arrangements, an additional expense limitation for certain funds at an amount equal to the average expense ratio (exclusive of 12b-1 charges) of a custom peer group of competitive funds selected by Lipper to correspond to the size of the fund. This additional expense limitation 18 is applicable to those open-end funds that had above-average expense ratios (exclusive of 12b-1 charges) based on the custom peer group data for the period ended December31, 2007. This additional expense limitation was not applied to your fund because it had a below-average expense ratio relative to its custom peer group.  Economies of scale. Your fund currently has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale, which means that the effective management fee rate of the fund (as a percentage of fund assets) declines as the fund grows in size and crosses specified asset thresholds. Conversely, as the fund shrinks in size  as has been the case for many Putnam funds in recent years  these breakpoints result in increasing fee levels. In recent years, the Trustees have examined the operation of the existing breakpoint structure during periods of both growth and decline in asset levels. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale at that time but, as noted above, were in the process of reviewing a proposal to eliminate individual fund breakpoints for all of the open-end funds (except for the Putnam RetirementReady® Funds and Putnam Money Market Liquidity Fund) in favor of a breakpoint structure based on the aggregate net assets of all such funds. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Managements revenues, expenses and profitability with respect to the funds management contracts, allocated on a fund-by-fund basis. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees evaluation of the quality of services provided by Putnam Management under your funds management contract. The Trustees were assisted in their review of the Putnam funds investment process and performance by the work of the Investment Oversight Coordinating Committee of the Trustees and the Investment Oversight Committees of the Trustees, which had met on a regular monthly basis with the funds portfolio teams throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process  as measured by the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to such personnel, and in general the ability of Putnam Management to attract and retain high-quality personnel  but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each funds performance with various benchmarks and with the performance of competitive funds. The Trustees noted the disappointing investment performance of many of the funds for periods ended March 31, 2009. They discussed with senior management of Putnam Management the factors contributing to such underperformance and the actions being taken to improve performance. The Trustees recognized that, in recent years, Putnam Management has taken steps to strengthen its investment personnel and processes to 19 address areas of underperformance, including Putnam Managements continuing efforts to strengthen the equity research function, recent changes in portfolio managers including increased accountability of individual managers rather than teams, recent changes in Putnam Managements approach to incentive compensation, including emphasis on top quartile performance over a rolling three-year period, and the recent arrival of a new chief investment officer. The Trustees also recognized the substantial improvement in performance of many funds since the implementation of those changes. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional changes to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that your funds class A share cumulative total return performance at net asset value was in the following percentiles of its Lipper Inc. peer group (Lipper Multi-Cap Growth Funds) for the one-year, three-year and five-year periods ended March 31, 2009 (the first percentile being the best-performing funds and the 100th percentile being the worst-performing funds): One-year period 19th Three-year period 64th Five-year period 59th Over the one-year, three-year and five-year periods ended March 31, 2009, there were 489, 378 and 315 funds, respectively, in your funds Lipper peer group. Past performance is no guarantee of future results. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance problems. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds Trustees, to make appropriate decisions regarding the management of the funds. Based on the responsiveness of Putnam Management in the recent past to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; other benefits The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage and soft-dollar allocations, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that may be useful to Putnam Management in managing the assets of the fund and of other clients. The Trustees considered a change made, at Putnam Managements request, to the Putnam funds brokerage allocation policy commencing in 2009, which increased the permitted soft dollar allocation to third-party services over what had been authorized in previous years. The Trustees noted that a portion of available soft dollars continue to be allocated to the payment of fund expenses, although the amount allocated for this purpose has declined in recent years. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with the allocation of fund brokerage and trends in industry practice to ensure that the principle of seeking 20 best price and execution remains paramount in the portfolio trading process. The Trustees annual review of your funds management contract also included the review of the investor servicing agreement with Putnam Investor Services, Inc. (PSERV), which agreement provides benefits to an affiliate of Putnam Management. The Trustees considered that effective January 1, 2009, the Trustees, PSERV and Putnam Management entered into a new fee schedule that includes for the open-end funds (other than funds of Putnam Variable Trust and Putnam Money Market Liquidity Fund) an expense limitation but, as noted above, also considered that this expense limitation is subject to review as part of the Trustees pending review of Putnams strategic pricing proposal. In the case of your fund, the Trustees annual review of the funds management contract also included the review of the funds distributors contract and distribution plans with Putnam Retail Management Limited Partnership, which contract and plans also provide benefits to an affiliate of Putnam Management. Comparison of retail and institutional fee schedules The information examined by the Trustees as part of their annual contract review has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, etc. This information included comparisons of such fees with fees charged to the funds, as well as a detailed assessment of the differences in the services provided to these two types of clients. The Trustees observed, in this regard, that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients reflect to a substantial degree historical competitive forces operating in separate market places. The Trustees considered the fact that fee rates across different asset classes are typically higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to institutional clients of the firm, but did not rely on such comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Subsequent approval of strategic pricing proposal As mentioned above, at a series of meetings beginning in May 2009 and ending on July 10, 2009, the Contract Committee and the Trustees engaged in a detailed review of Putnam Managements strategic pricing proposal. Following this review, the Trustees of each fund, including all of the Independent Trustees, voted unanimously on July 10, 2009 to approve proposed management contracts reflecting the proposal, as modified based on discussions between the Independent Trustees and Putnam Management, for each fund. In considering the proposed contracts, the Independent Trustees focused largely on the specific proposed changes described below relating to management fees. They also took into account the factors that they considered in connection with their most recent annual approval on June 12, 2009 of the continuance of the funds current management contracts and the extensive materials that they had reviewed in connection with that approval process, as described above. On January 15, 2009, shareholders approved the proposed management contract for your fund. The new management contract was implemented on February 1, 2010. 21  Considerations relating to Fund Family fee rate calculations. The Independent Trustees considered that the proposed management contracts would change the manner in which fund shareholders share in potential economies of scale associated with the management of the funds. Under the current management contracts, shareholders of a fund (other than Putnam Money Market Liquidity Fund and the Putnam RetirementReady® Funds) benefit from increased fund size through reductions in the effective management fee paid to Putnam Management once the funds net assets exceed the first breakpoint in the funds fee schedule ($500 million for most funds). Conversely, in the case of funds with net assets above the level of the first breakpoint, the effective management fee increases as the funds average net assets decline below a breakpoint. These breakpoints are measured solely by the net assets of each individual fund and are not affected by possible growth (or decline) of net assets of other funds in the Fund Family. (Fund Family for purposes of this discussion refers to all open-end mutual funds sponsored by Putnam Management, except for the Putnam RetirementReady® Funds and Putnam Money Market Liquidity Fund.) Under the proposed management contracts, potential economies of scale would be shared ratably among shareholders of all funds, regardless of their size. The management fees paid by a fund (and indirectly by shareholders) would no longer be affected by the growth (or decline) of assets of the particular fund, but rather would be affected solely by the growth (or decline) of the aggregate net assets of all funds in the Fund Family, regardless of whether the net assets of the particular fund are growing or declining. The table below shows the proposed effective management fee rate for your fund, based on June 30, 2009 net assets of the Fund Family ($52.3 billion). This table also shows the effective management fee rate payable by your fund under its current management contract, based on the net assets of the fund as of June 30, 2009. Finally, this table shows the difference in the effective management fees, based on net assets as of June 30, 2009, between the proposed management contract and the current contract. Proposed Effective Current Effective Name of Fund Contractual Rate Contractual Rate Difference Putnam New Opportunities Fund 0.572% 0.574% (0.002)% As shown in the foregoing table, based on June 30, 2009 net asset levels, the proposed management contract would provide for payment of a management fee rate that is lower for your fund than the management fee rate payable under the current management contract. For a small number of funds (although not your fund), the management fee rate would be slightly higher under the proposed contract at these asset levels, but by only immaterial amounts. In the aggregate, the financial impact on Putnam Management of implementing this proposed change for all funds at June 30, 2009 net asset levels is a reduction in annual management fee revenue of approximately $24.0 million. (Putnam Management has already incurred a significant portion of this revenue reduction through the waiver of a portion of its current management fees for certain funds pending shareholder consideration of the proposed management contracts. Putnam is not obliged to continue such waivers beyond July 31, 2010 in the event that the proposed contracts are not approved by shareholders.) The Independent Trustees carefully considered the implications of this proposed change under a variety of economic circumstances. They considered the fact that 22 at current asset levels the management fees paid by the funds under the proposed contract would be lower for almost all funds, and would not be materially higher for any fund. They considered the possibility that under some circumstances, the current management contract could result in a lower fee for a particular fund than the proposed management contract. Such circumstances might occur, for example, if the aggregate net assets of the Fund Family remain largely unchanged and the net assets of an individual fund grew substantially, or if the net assets of an individual fund remain largely unchanged and the aggregate net assets of the Fund Family declined substantially. The Independent Trustees noted that future changes in the net assets of individual funds are inherently unpredictable and that experience has shown that funds often grow in size and decline in size over time depending on market conditions and the changing popularity of particular investment styles and asset classes. They noted that, while the aggregate net assets of the Fund Family have changed substantially over time, basing a management fee on the aggregate level of assets of the Fund Family would likely reduce fluctuations in costs paid by individual funds and lead to greater stability and predictability of fund operating costs over time. The Independent Trustees considered that the proposed management contract would likely be advantageous for newly organized funds that have yet to attract significant assets and for funds in specialty asset classes that are unlikely to grow to a significant size. In each case, such funds would participate in the benefits of scale made possible by the aggregate size of the Fund Family to an extent that would not be possible based solely on their individualsize. The Independent Trustees also considered that for funds that have achieved or are likely to achieve considerable scale on their own, the proposed management contract could result in sharing of economies which might lead to slightly higher costs under some circumstances, but they noted that any such increases are immaterial at current asset levels and that over time such funds are likely to realize offsetting benefits from their opportunity to participate, both through the exchange privilege and through the Fund Family breakpoint fee structure, in the improved growth prospects of a diversified Fund Family able to offer competitively priced products. The Independent Trustees noted that the implementation of the proposed management contracts would result in a reduction in aggregate fee revenues for Putnam Management at current asset levels. They also noted that applying various projections of growth equally to the aggregate net assets of the Fund Family and to the net assets of individual funds also showed revenue reductions for Putnam Management. They recognized, however, the possibility that under some scenarios Putnam Management might realize greater future revenues, with respect to certain funds, under the proposed contracts than under the current contracts, but considered such circumstances to be both less likely and inherently unpredictable. The Independent Trustees considered the extent to which Putnam Management may realize economies of scale in connection with the management of the funds. In this regard, they considered the possibility that such economies of scale as may exist in the management of mutual funds may be associated more closely with the size of the aggregate assets of the mutual fund complex than with the size of any individual fund. In this regard the 23 Independent Trustees considered the financial information provided to them by Putnam Management over a period of many years regarding the allocation of costs involved in calculating the profitability of its mutual fund business as a whole and the profitability of individual funds. The Independent Trustees noted that the methodologies for such cost allocations had been reviewed on a number of occasions in the past by independent financial consultants engaged by the Independent Trustees. The Independent Trustees noted that these methodologies support Putnam Managements assertion that many of its operating costs and any associated economies of scale are related more to the aggregate net assets under management in various sectors of its business than to the size of individual funds. They noted that on a number of occasions in the past the Independent Trustees had separately considered the possibility of calculating management fees in whole or in part based on aggregate net assets of the Putnam funds. The Independent Trustees considered the fact that the proposed contracts would result in a sharing among the affected funds of economies of scale that for the most part are now enjoyed by the larger funds, without materially increasing the current costs of any of the larger funds. They concluded that this sharing of economies among funds was appropriate in light of the diverse investment opportunities available to shareholders of all funds through the existence of the exchange privilege. They also considered that the proposed change in management fee structure would allow Putnam Management to introduce new investment products at more attractive pricing levels than may be currently be the case. After considering all of the foregoing, the Independent Trustees concluded that the proposed calculation of management fees based on the aggregate net assets of the Fund Family represented a fair and reasonable means of sharing possible economies of scale among the shareholders of all funds.  Considerations relating to addition of fee rate adjustments based on investment performance for certain funds. The Independent Trustees considered that Putnams proposal to add fee rate adjustments based on investment performance to the management contracts of certain funds reflected a desire by Putnam Management to align its fee revenues more closely with investment performance in the case of certain funds. They noted that Putnam Management already has a significant financial interest in achieving good performance results for the funds it manages. Putnam Managements fees are based on the assets under its management (whether calculated on an individual fund or complex-wide basis). Good performance results in higher asset levels and therefore higher revenues to Putnam Management. Moreover, good performance also tends to attract additional investors to particular funds or the complex generally, also resulting in higher revenues. Nevertheless, the Independent Trustees concluded that adjusting management fees based on performance for certain selected funds could provide additional benefits to shareholders. The Independent Trustees noted that Putnam Management proposed the addition of performance adjustments only for certain of the funds and considered whether similar adjustments might be appropriate for other funds. In this regard, they considered Putnam Managements belief that the addition of performance adjustments would be most appropriate for shareholders of U.S. growth funds, including your fund, international equity funds and Putnam Global Equity Fund. They also considered Putnam Managements view that it would continue to monitor whether performance fees would be appropriate for 24 other funds. Accordingly, the Independent Trustees concluded that it would be desirable to gain further experience with the operation of performance adjustments for certain funds and the markets receptivity to such fee structures before giving further consideration to whether similar performance adjustments would be appropriate for other funds as well.  Considerations relating to standardization of payment terms. The proposed management contracts for all funds provide that management fees will be computed and paid monthly within 15 days after the end of each month. The current contracts of the funds contain quarterly computation and payment terms in some cases. These differences largely reflect practices in place at earlier times when many of the funds were first organized. Under the proposed contract, certain funds would make payments to Putnam Management earlier than they do under their current contract. This would reduce a funds opportunity to earn income on accrued but unpaid management fees by a small amount, but would not have a material effect on a funds operating costs. The Independent Trustees considered the fact that standardizing the payment terms for all funds would involve an acceleration in the timing of payments to Putnam Management for some funds and a corresponding loss of a potential opportunity for such funds to earn income on accrued but unpaid management fees. The Independent Trustees did not view this change as having a material impact on shareholders of any fund. In this regard, the Independent Trustees noted that the proposed contracts conform to the payment terms included in management contracts for all Putnam funds organized in recent years and that standardizing payment terms across all funds would reduce administrative burdens for both the funds and Putnam Management.  Considerations relating to comparisons with management fees and total expenses of competitive funds. As part of their evaluation of the proposed management contracts, the Independent Trustees also reviewed the general approach taken by Putnam Management and the Independent Trustees in recent years in imposing appropriate limits on total fund expenses. As part of the annual contract review process in recent years, Putnam Management agreed to waive fees as needed to limit total fund expenses to a maximum level equal to the average total expenses of comparable competitive funds in the mutual fund industry. In connection with its proposal to implement new management contracts, Putnam Management also proposed, and the Independent Trustees approved, certain changes in this approach that shift the focus from controlling total expenses to imposing separate limits on certain categories of expenses, as required. As a general matter, Putnam Management and the Independent Trustees concluded that management fees for the Putnam funds are competitive with the fees charged by comparable funds in the industry. Nevertheless, the Independent Trustees considered specific management fee waivers proposed to be implemented as of August 1, 2009 by Putnam Management with respect to the current management fees of certain funds, as well as projected reductions in management fees for almost all funds that would result under the proposed contracts. Putnam Management and the Independent Trustees also agreed to impose separate expense limitations of 37.5 basis points on the general category of shareholder servicing expenses and 20 basis points on the general category of other ordinary operating expenses. These new expense limitations, as well as the fee waivers, were implemented for all funds effective as of August 1, 2009, replacing the expense limitation referred toabove. 25 These changes resulted in lower total expenses for many funds, but in the case of some funds total expenses increased after application of the new waivers and expense limitations (as compared with the results obtained using the expense limitation method previously in place). In this regard, the Independent Trustees considered the likelihood that total expenses for most of these funds would have increased in any event in the normal course under the previous expense limitation arrangement, as the reported total expense levels of many competitive funds increased in response to the major decline in asset values that began in September 2008. These new waivers and expense limitations will continue in effect until at least July 31, 2010 and will be re-evaluated by the Independent Trustees as part of the annual contract review process prior to their scheduled expiration. However, the management fee waivers referred to above would largely become permanent reductions in fees as a result of the implementation of the proposed management contracts. Under these new expense limitation arrangements effective August 1, 2009, your fund is subject to expense limitations of 37.5 basis points on the category of shareholder servicing fees and 20 basis points on the general category of other ordinary operating expenses. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with SEC regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2009, are available in the Individual Investors section of putnam.com, and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of December 31, 2009, Putnam employees had approximately $303,000,000 and the Trustees had approximately $44,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees and employees immediate family members as well as investments through retirement and deferred compensation plans. 26 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the funds financial statements. The funds portfolio lists all the funds investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the funds net assets and share price are determined. All investment and noninvestment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the funds net investment gain or loss. This is done by first adding up all the funds earnings  from dividends and interest income  and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings  as well as any unrealized gains or losses over the period  is added to or subtracted from the net investment result to determine the funds net gain or loss for the fiscal period. Statement of changes in net assets shows how the funds net assets were affected by the funds net investment gain or loss, by distributions to shareholders, and by changes in the number of the funds shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Financial highlights provide an overview of the funds investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the currentreportingperiod. 27 The funds portfolio 12/31/09 (Unaudited) COMMON STOCKS (99.7%)* Shares Value Advertising and marketing services (0.4%) Nu Skin Enterprises, Inc. Class A 361,400 $9,710,818 Aerospace and defense (2.3%) Alliant Techsystems, Inc.  S 130,400 11,510,408 Precision Castparts Corp. S 157,600 17,391,160 Raytheon Co. S 403,000 20,762,560 TransDigm Group, Inc. 233,900 11,107,911 Banking (1.5%) First Citizens BancShares, Inc. Class A S 21,900 3,591,819 JPMorgan Chase & Co. 198,400 8,267,328 Northern Trust Corp. S 278,700 14,603,880 Wells Fargo & Co. 490,500 13,238,595 Beverage (2.0%) Coca-Cola Co. (The) 253,400 14,443,800 Coca-Cola Enterprises, Inc. 725,200 15,374,240 PepsiCo, Inc. S 366,516 22,284,173 Biotechnology (3.2%) Amgen, Inc.  212,100 11,998,497 Auxilium Pharmaceuticals, Inc.  S 206,100 6,178,878 Dendreon Corp.  S 302,900 7,960,212 Genzyme Corp.  291,159 14,269,703 Gilead Sciences, Inc.  608,100 26,318,568 OSI Pharmaceuticals, Inc.  209,700 6,506,991 Sequenom, Inc.  S 855,500 3,541,770 Vertex Pharmaceuticals, Inc.  207,000 8,869,950 Cable television (1.1%) DIRECTV Class A  608,700 20,300,145 Scripps Networks Interactive, Inc. Class A S 240,700 9,989,050 Chemicals (0.8%) CF Industries Holdings, Inc. 117,100 10,630,338 Sigma-Adrich Corp. S 184,218 9,308,536 Coal (0.5%) Walter Industries, Inc. 171,190 12,892,319 Commercial and consumer services (2.3%) Emergency Medical Services Corp. Class A  S 265,936 14,400,434 priceline.com, Inc.  90,690 19,815,765 Visa, Inc. Class A S 303,800 26,570,348 Communications equipment (5.4%) Cisco Systems, Inc.  2,970,855 71,122,269 F5 Networks, Inc.  450,524 23,868,762 Qualcomm, Inc. 1,002,100 46,357,146 28 COMMON STOCKS (99.7%)* cont. Shares Value Computers (10.4%) Apple, Inc.  493,829 $104,128,783 DragonWave, Inc. (Canada)  525,363 6,020,660 EMC Corp.  884,500 15,452,215 Emulex Corp.  1,208,000 13,167,200 Hewlett-Packard Co. 421,483 21,710,589 IBM Corp. 643,144 84,187,550 Polycom, Inc.  S 387,800 9,683,366 Quest Software, Inc.  S 832,900 15,325,360 Silicon Graphics International Corp.  489,600 3,432,096 Conglomerates (0.4%) AMETEK, Inc. S 269,300 10,298,032 Consumer (0.4%) Scotts Miracle-Gro Co. (The) Class A 270,000 10,613,700 Consumer finance (0.2%) World Acceptance Corp.  144,000 5,159,520 Consumer goods (2.7%) Church & Dwight Co., Inc. S 189,900 11,479,455 Colgate-Palmolive Co. 334,300 27,462,745 Procter & Gamble Co. (The) 535,400 32,461,302 Consumer services (0.5%) Ancestry.com, Inc.  S 194,300 2,722,143 Avis Budget Group, Inc.  S 870,000 11,414,400 Containers (0.4%) Silgan Holdings, Inc. S 186,200 10,777,256 Distribution (0.6%) W.W. Grainger, Inc. S 163,000 15,783,290 Electric utilities (0.5%) EnerNOC, Inc.  S 106,500 3,236,535 Exelon Corp. S 195,156 9,537,274 Electrical equipment (1.4%) Emerson Electric Co. 552,100 23,519,460 GrafTech International, Ltd.  S 631,200 9,815,160 Vestas Wind Systems A/S (Denmark)  73,740 4,508,515 Electronics (1.9%) Integrated Device Technology, Inc.  1,389,077 8,987,328 Intel Corp. 516,563 10,537,885 Marvell Technology Group, Ltd.  1,003,600 20,824,700 Silicon Laboratories, Inc.  S 218,800 10,576,792 Energy (oil field) (1.9%) CARBO Ceramics, Inc. S 152,100 10,368,657 FMC Technologies, Inc.  S 239,100 13,829,544 29 COMMON STOCKS (99.7%)* cont. Shares Value Energy (oil field) cont. Schlumberger, Ltd. 243,000 $15,816,870 Transocean, Ltd. (Switzerland)  119,800 9,919,440 Energy (other) (0.8%) First Solar, Inc.  S 77,700 10,520,580 Trina Solar, Ltd. ADR (China)  S 197,100 10,637,487 Engineering and construction (0.3%) ENGlobal Corp.  859,100 2,688,983 Michael Baker Corp.  S 135,200 5,597,280 Financial (0.8%) CME Group, Inc. 27,500 9,238,625 Intercontinental Exchange, Inc.  117,700 13,217,710 Food (0.6%) General Mills, Inc. S 222,500 15,755,225 Gaming and lottery (0.6%) Bally Technologies, Inc.  S 353,900 14,612,531 Health-care services (3.4%) Aetna, Inc. 365,800 11,595,860 Express Scripts, Inc.  318,100 27,499,745 Health Management Associates, Inc. Class A  1,700,800 12,364,816 Healthsouth Corp.  S 702,200 13,180,294 Lincare Holdings, Inc.  S 336,800 12,502,016 McKesson Corp. 216,900 13,556,250 Insurance (1.2%) Aflac, Inc. 498,800 23,069,500 Transatlantic Holdings, Inc. 169,570 8,836,293 Investment banking/Brokerage (2.1%) BlackRock, Inc. 43,500 10,100,700 Goldman Sachs Group, Inc. (The) 116,050 19,593,882 TD Ameritrade Holding Corp.  703,300 13,629,954 Waddell & Reed Financial, Inc. Class A 362,400 11,067,696 Machinery (1.6%) Chart Industries, Inc.  215,300 3,563,215 Gardner Denver, Inc. S 228,300 9,714,165 Joy Global, Inc. 284,400 14,672,196 Timken Co. 552,600 13,102,146 Media (0.5%) Time Warner, Inc. 426,500 12,428,210 Medical technology (5.5%) AGA Medical Holdings, Inc.  438,257 6,473,056 Baxter International, Inc. 468,958 27,518,455 Covidien PLC (Ireland) 244,500 11,709,105 Hospira, Inc.  S 407,200 20,767,200 30 COMMON STOCKS (99.7%)* cont. Shares Value Medical technology cont. Life Technologies Corp.  S 295,743 $15,446,657 Medtronic, Inc. 689,800 30,337,404 Myriad Genetics, Inc.  221,500 5,781,150 St. Jude Medical, Inc.  467,500 17,194,650 Thoratec Corp.  S 343,900 9,257,788 Metals (2.0%) Barrick Gold Corp. (Canada) S 178,600 7,033,268 Cliffs Natural Resources, Inc. S 270,697 12,476,425 Freeport-McMoRan Copper & Gold, Inc. Class B  178,200 14,307,678 Newmont Mining Corp. 219,843 10,400,772 Nucor Corp. S 184,800 8,620,920 Natural gas utilities (0.7%) Southwestern Energy Co.  373,700 18,012,340 Oil and gas (2.7%) Comstock Resources, Inc.  226,841 9,202,939 Exxon Mobil Corp. 180,466 12,305,977 McMoRan Exploration Co.  S 405,444 3,251,661 Occidental Petroleum Corp. 159,800 12,999,730 Petroleo Brasileiro SA ADR (Brazil) 301,572 14,378,953 Range Resources Corp. 191,100 9,526,335 Ultra Petroleum Corp.  S 188,700 9,408,582 Pharmaceuticals (5.0%) Abbott Laboratories 850,400 45,913,096 Allergan, Inc. S 282,300 17,787,723 Johnson & Johnson S 835,235 53,797,486 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 238,900 13,421,402 Power producers (0.5%) AES Corp. (The)  S 945,600 12,585,936 Railroads (0.7%) Union Pacific Corp. 272,700 17,425,530 Restaurants (1.2%) McDonalds Corp. 274,600 17,146,024 Panera Bread Co. Class A  S 224,300 15,021,371 Retail (7.5%) Amazon.com, Inc.  S 181,900 24,469,188 Costco Wholesale Corp. 358,900 21,236,113 CVS Caremark Corp. 587,400 18,920,154 Dicks Sporting Goods, Inc.  419,200 10,425,504 Guess ?, Inc. S 296,600 12,546,180 Herbalife, Ltd. (Cayman Islands) S 232,200 9,420,354 Iconix Brand Group, Inc.  S 561,600 7,104,240 Jo-Ann Stores, Inc.  S 277,700 10,063,848 Nordstrom, Inc. S 441,100 16,576,538 Ross Stores, Inc. S 378,400 16,161,464 31 COMMON STOCKS (99.7%)* cont. Shares Value Retail cont. Steven Madden, Ltd.  132,400 $5,460,176 Urban Outfitters, Inc.  S 354,000 12,386,460 Wal-Mart Stores, Inc. 606,100 32,396,045 Schools (0.7%) Apollo Group, Inc. Class A  S 209,700 12,703,626 Corinthian Colleges, Inc.  S 431,000 5,934,870 Semiconductor (1.3%) Cymer, Inc.  S 242,183 9,294,984 Hittite Microwave Corp.  255,000 10,391,250 Maxim Integrated Products, Inc. S 686,500 13,935,950 Shipping (0.5%) J. B. Hunt Transport Services, Inc. 101,980 3,290,895 Knight Transportation, Inc. S 529,300 10,210,197 Software (7.9%) Activision Blizzard, Inc.  972,400 10,803,364 Adobe Systems, Inc.  602,800 22,170,984 Microsoft Corp. 3,803,073 115,955,696 Oracle Corp. 2,028,500 49,779,390 TIBCO Software, Inc.  1,116,300 10,749,969 Technology (0.3%) Avago Technologies, Ltd.  412,400 7,542,796 Technology services (4.5%) Accenture PLC Class A 238,995 9,918,293 Google, Inc. Class A  S 132,602 82,210,588 SAIC, Inc.  564,400 10,689,736 Salesforce.com, Inc.  S 219,500 16,192,515 Telecommunications (1.4%) ADTRAN, Inc. 544,900 12,287,495 NeuStar, Inc. Class A  784,360 18,071,654 Neutral Tandem, Inc.  S 288,900 6,572,475 Textiles (0.5%) Warnaco Group, Inc. (The)  329,100 13,884,729 Tobacco (2.7%) Lorillard, Inc. 188,700 15,139,401 Philip Morris International, Inc. 1,160,200 55,910,035 Transportation services (1.0%) C.H. Robinson Worldwide, Inc. S 260,400 15,293,292 Expeditors International of Washington, Inc. 325,500 11,304,615 Waste Management (0.4%) Stericycle, Inc.  211,600 11,673,972 Total common stocks (cost $2,429,755,399) 32 UNITS (%)* Units Value Optisolar Holdings, LLC Class B-1 cv. pfd. membership units zero % (acquired 7/30/08, cost $185,130) F   99,532 $185,130 Total units (cost $185,130) SHORT-TERM INVESTMENTS (18.3%)* Principal amount/shares Value Short-term investments held as collateral for loaned securities with yields ranging from zero % to 0.27% and due dates ranging from January 4, 2010 to February 19, 2010 d $452,514,751 $452,458,108 Putnam Money Market Liquidity Fund e 30,738,420 30,738,420 Total short-term investments (cost $483,196,528) TOTAL INVESTMENTS Total investments (cost $2,913,137,057) Key to holdings abbreviations ADR American Depository Receipts * Percentages indicated are based on net assets of $2,636,443,043.  Non-income-producing security.  Restricted, excluding 144A securities, as to public resale. The total market value of restricted securities held at December 31, 2009 was $185,130, or less than 0.1% of net assets. d See Note 1 to the financial statements regarding securities lending. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs. On December 31, 2009, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). S Securities on loan, in part or in entirety, at December 31, 2009. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of December 31, 2009: 33 Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $72,777,937 $ $ Capital goods 165,895,872 4,508,515  Communication services 67,220,819   Conglomerates 10,298,032   Consumer cyclicals 269,626,178   Consumer staples 340,612,721   Energy 155,059,074   Financials 153,615,502   Health care 451,748,722   Technology 835,018,216   Transportation 57,524,529   Utilities and power 43,372,085   Total common stocks  Units   185,130 Short-term investments 30,738,420 452,458,108  Totals by level The following is a reconciliation of Level 3 assets as of December 31, 2009: Net transfers Balance as Realized Change in net Net in and/ Balance as of Investments in of June 30, Return of gain/ unrealized purchases/ or out of December31, securities capital (loss) depreciation sales Level 3 Units $617,098 ($431,968) $ $ $ $ $185,130 Totals: $ $ $ $ The accompanying notes are an integral part of these financial statements. 34 Statement of assets and liabilities 12/31/09 (Unaudited) ASSETS Investment in securities, at value, including $440,178,946 of securities on loan (Note 1): Unaffiliated issuers (identified cost $2,882,398,637) $3,079,921,440 Affiliated issuers (identified cost $30,738,420) (Note 6) 30,738,420 Dividends, interest and other receivables 2,633,640 Receivable for shares of the fund sold 690,749 Receivable for investments sold 8,191,396 Total assets LIABILITIES Payable for investments purchased 20,717,059 Payable for shares of the fund repurchased 4,417,728 Payable for compensation of Manager (Note 2) 3,705,023 Payable for investor servicing fees (Note 2) 804,615 Payable for custodian fees (Note 2) 12,522 Payable for Trustee compensation and expenses (Note 2) 1,099,947 Payable for administrative services (Note 2) 16,094 Payable for distribution fees (Note 2) 1,498,061 Collateral on securities loaned, at value (Note 1) 452,458,108 Other accrued expenses 1,003,445 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $6,411,744,367 Undistributed net investment income (Note 1) 37,224 Accumulated net realized loss on investments (Note 1) (3,972,861,351) Net unrealized appreciation of investments 197,522,803 Total  Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($2,127,965,157 divided by 50,167,048 shares) $42.42 Offering price per class A share (100/94.25 of $42.42)* $45.01 Net asset value and offering price per class B share ($150,843,273 divided by 4,081,094 shares)** $36.96 Net asset value and offering price per class C share ($32,627,851 divided by 831,727 shares)** $39.23 Net asset value and redemption price per class M share ($42,214,563 divided by 1,080,754 shares) $39.06 Offering price per class M share (100/96.50 of $39.06)* $40.48 Net asset value, offering price and redemption price per class R share ($2,459,789 divided by 58,888 shares) $41.77 Net asset value, offering price and redemption price per class Y share ($280,332,410 divided by 6,340,443 shares) $44.21 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 35 Statement of operations Six months ended 12/31/09 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax of $42,223) $16,675,459 Interest (including interest income of $13,354 from investments in affiliated issuers) (Note 6) 21,742 Securities lending 579,523 Total investment income EXPENSES Compensation of Manager (Note 2) 7,249,207 Investor servicing fees (Note 2) 4,832,719 Custodian fees (Note 2) 13,951 Trustee compensation and expenses (Note 2) 89,678 Administrative services (Note 2) 49,079 Distribution fees  Class A (Note 2) 2,554,127 Distribution fees  Class B (Note 2) 772,487 Distribution fees  Class C (Note 2) 156,869 Distribution fees  Class M (Note 2) 151,925 Distribution fees  Class R (Note 2) 5,660 Other 1,287,202 Fees waived and reimbursed by Manager (Note 2) (45,879) Total expenses Expense reduction (Note 2) (1,864) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 64,015,082 Net realized loss on futures contracts (Note 1) (302,032) Net unrealized appreciation of investments during the period 397,250,769 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 36 Statement of changes in net assets Six months Year ended INCREASE (DECREASE) IN NET ASSETS ended 12/31/09* 6/30/09 Operations: Net investment income $161,563 $3,469,407 Net realized gain (loss) on investments 63,713,050 (629,446,631) Net unrealized appreciation (depreciation) of investments 397,250,769 (206,008,696) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (2,628,926)  Class Y (911,860)  Increase in capital from settlement payments  15,476 Redemption fees (Note 1) 1,276 11,545 Decrease from capital share transactions (Notes 4 and 8) (175,479,859) (109,867,136) Total increase (decrease) in net assets NET ASSETS Beginning of period 2,354,337,030 3,296,163,065 End of period (including undistributed net investment income of $37,224 and $3,416,447, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. 37 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio ofnet Net realized ofexpenses investment Net asset value, and unrealized Total from From net Net asset Total return Net assets, toaverage income (loss) beginning Net investment gain (loss) on investment investment Total Redemption Non-recurring value, endof atnet asset endof period netassets toaverage Portfolio Period ended ofperiod income (loss) a investments operations income distributions fees e reimbursements period value (%) b (inthousands) (%) c,d netassets (%) d turnover (%) Class A December 31, 2009** .01 7.13 (.05)   20.22 * .66 * .02 * 28.44 * June 30, 2009 .07 (12.92) k     e,l (26.67) k 1.30 .19 71.70 June 30, 2008 (.13) (4.84) j     1.21 (.25) 126.21 June 30, 2007 (.08) 7.51     1.17 (.15) 91.32 June 30, 2006 (.09) h 4.21     9.90 h 1.08 h (.19) h 83.63 June 30, 2005 .03 f,g 2.61     6.78 g 1.12 .07 f,g 97.25 Class B December 31, 2009** (.12) 6.21     19.73 * 1.04 * (.35) * 28.44 * June 30, 2009 (.19) (11.34) k     e,l (27.19) k 2.05 (.57) 71.70 June 30, 2008 (.45) (4.28) j     1.96 (1.01) 126.21 June 30, 2007 (.40) 6.68     1.92 (.91) 91.32 June 30, 2006 (.38) h 3.78     9.08 h 1.83 h (.94) h 83.63 June 30, 2005 (.24) f,g 2.35     5.97 g 1.87 (.68) f,g 97.25 Class C December 31, 2009** (.13) 6.60     19.75 * 1.04 * (.35) * 28.44 * June 30, 2009 (.14) (12.09) k     e,l (27.18) k 2.05 (.55) 71.70 June 30, 2008 (.48) (4.54) j     1.96 (1.00) 126.21 June 30, 2007 (.42) 7.09     1.92 (.91) 91.32 June 30, 2006 (.41) h 4.02     9.09 h 1.83 h (.94) h 83.63 June 30, 2005 (.25) f,g 2.49     5.98 g 1.87 (.68) f,g 97.25 Class M December 31, 2009** (.08) 6.56     19.89 * .91 * (.23) * 28.44 * June 30, 2009 (.09) (11.98) k     e,l (27.03) k 1.80 (.31) 71.70 June 30, 2008 (.36) (4.49) j     1.71 (.76) 126.21 June 30, 2007 (.30) 7.01     1.67 (.66) 91.32 June 30, 2006 (.29) h 3.94     9.32 h 1.58 h (.69) h 83.63 June 30, 2005 (.16) f,g 2.47     6.27 g 1.62 (.43) f,g 97.25 Class R December 31, 2009** (.04) 7.02     20.06 * .79 * (.10) * 28.44 * June 30, 2009 (.02) (12.75) k     e,l (26.85) k 1.55 (.06) 71.70 June 30, 2008 (.23) (4.81) j     1.46 (.47) 126.21 June 30, 2007 (.18) 7.41     1.42 (.36) 91.32 June 30, 2006 (.19) h 4.18     9.64 h 1.33 h (.40) h 83.63 June 30, 2005 (.09) f,g 2.62     6.51 g 1.37 (.23) f,g 97.25 Class Y December 31, 2009** .06 7.43 (.14)   20.34 * .53 * .15 * 28.44 * June 30, 2009 .16 (13.43) k     e,l (26.47) k 1.05 .44 71.70 June 30, 2008  e (5.04) j     .96  i 126.21 June 30, 2007 .05 7.78     .92 .10 91.32 June 30, 2006 .03 h 4.34     10.17 h .83 h .06 h 83.63 June 30, 2005 .13 f,g 2.70     7.05 g .87 .34 f,g 97.25 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 38 39 Financial highlights (Continued) * Not annualized. ** Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage service arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009 certain fund expenses were waived in connection with the funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets December 31, 2009 <0.01% June 30, 2009 0.01 June 30, 2008 <0.01 June 30, 2007 <0.01 June 30, 2006 <0.01 June 30, 2005 <0.01 e Amount represents less than $0.01 per share. f Net investment income (loss) per share and ratio of net investment income (loss) to average net assets reflect a special dividend received by the fund which amounted to the following amounts: Percentage of Per share average net assets Class A $0.15 0.39% Class B 0.15 0.42 Class C 0.15 0.40 Class M 0.15 0.40 Class R 0.12 0.31 Class Y 0.17 0.43 g Reflects a non-recurring accrual related to Putnam Managements settlement with the Securities and Exchange Commission (SEC) regarding brokerage allocation practices, which amounted to the following amounts: Percentage of Per share average net assets Class A $0.02 0.05% Class B 0.01 0.04 Class C 0.02 0.05 Class M 0.02 0.05 Class R 0.03 0.08 Class Y 0.01 0.04 h Reflects a non-recurring reimbursement from Putnam Investments relating to the calculation of certain amounts paid by the fund to Putnam in previous years for transfer agent services, which amounted to $0.03 per share and 0.06% of average net assets for the period ended June 30, 2006. i Amount represents less than 0.01%. The accompanying notes are an integral part of these financial statements. 40 Financial highlights (Continued) j Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Knight Securities, L.P. which amounted to $0.06 per share. k Reflects a non-recurring litigation payment received by the fund from Enron Corporation which amounted to the following amounts per share outstanding on December 29, 2008: Per share Class A $0.30 Class B 0.26 Class C 0.28 Class M 0.28 Class R 0.29 Class Y 0.31 This payment resulted in an increase to total returns of 0.62% for the year ended June 30, 2009. l Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Millennium Partners, L.P., Millennium Management, L.L.C., and Millennium International Management, L.L.C., which amounted to less than $0.01 per share outstanding as of June 23, 2009. The accompanying notes are an integral part of these financial statements. 41 Notes to financial statements 12/31/09 (Unaudited) Note 1: Significant accounting policies Putnam New Opportunities Fund (the fund), is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified open-end management investment company. The fund seeks capital appreciation by investing principally in common stocks of companies that, in the judgment of Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect, wholly owned subsidiary of Putnam Investments, LLC, possess above-average, long-term growth potential. The fund offers class A, class B, class C, class M, class R and class Y shares. Class A and class M shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. Class B shares, which convert to class A shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge, if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to class A shares. Class R shares, which are offered to qualified employee-benefit plans, are sold at net asset value. The expenses for class A, class B, class C, class M and class R shares may differ based on the distribution fee of each class, which is identified in Note 2. Class Y shares, which are sold at net asset value, are generally subject to the same expenses as class A, classB, class C, class M and class R shares, but do not bear a distribution fee. Class Y shares are generally only available to corporate and institutional clients and clients in other approved programs. A 1.00% redemption fee may apply on any shares that are redeemed (either by selling or exchanging into another fund) within 7 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued, February 11, 2010, have been evaluated in the preparation of the financial statements. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported  as in the case of some securities traded over-the-counter  a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At December 31, 2009, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management, does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally 42 determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances, including cash collateral received under security lending arrangements, into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 397 days for collateral received under security lending arrangements and up to 90 days for other cashinvestments. C) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. D) Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns, owned or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. For the six months ended December31, 2009 the transaction volume of futures contracts was minimal. For the six months ended December 31, 2009 the fund did not have any activity on purchased options contracts nor written options contracts. E) Securities lending The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. At December31, 2009, the value of securities loaned amounted to $440,178,946. The fund received cash collateral of $452,458,108 which is pooled with collateral of other Putnam funds into 46 issues of short-term investments. F) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have any unrecognized 43 tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service and state departments of revenue. At June 30, 2009, the fund had a capital loss carryover of $3,399,031,088 available to the extent allowed by the Code to offset future net capital gain, if any. This amount includes $132,859,589 of capital loss carryover acquired in connection with the acquisition of Putnam Discovery Growth Fund but does not include $821,219,200 of additional capital loss carryover acquired in connection with the acquisition, which the fund will be unable to use due to limitations imposed by the Code. The amounts of the combined carryovers and the expiration dates are: Loss Carryover Expiration $1,329,765,006 June 30, 2010 1,786,200,823 June 30, 2011 154,110 June 30, 2013 96,284,937 June 30, 2016 186,626,212 June 30, 2017 Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer to its fiscal year ending June 30, 2010 $636,534,457 of losses recognized during the period November 1, 2008 to June 30, 2009, a portion of which is attributable to the acquisition of the Putnam Discovery Growth Fund and could be limited by the Code. The aggregate identified cost on a tax basis is $2,914,145,913, resulting in gross unrealized appreciation and depreciation of $347,009,387 and $150,495,440, respectively, or net unrealized appreciation of$196,513,947. G) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management for management and investment advisory services quarterly based on the average net assets of the fund. Such fee is based on the following annual rates: 0.70% of the first $500million of average net assets, 0.60% of the next $500 million, 0.55% of the next $500 million, 0.50% of the next $5 billion, 0.475% of the next $5 billion, 0.455% of the next $5 billion, 0.44% of the next $5billion, 0.43% of the next $5 billion, 0.42% of the next $5billion, 0.41% of the next $5 billion, 0.40% of the next $5 billion, 0.39% of the next $5 billion, 0.38% of the next $8.5billion and 0.37% thereafter. Effective February 1, 2010, the fund will pay Putnam Management a management fee (base fee) (based on the funds average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the funds management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.71% of the first $5 billion, 0.66% of the next $5 billion, 0.61% of the next $10 billion, 0.56% of the next $10 billion, 0.51% of the next $50 billion, 0.49% of the next $50 billion, 0.48% of the next $100 billion, and 0.475% thereafter. In addition, beginning with the funds thirteenth complete calendar month of operation under the new management contract, the monthly management fee will consist of the monthly base fee plus or minus a performance adjustment for the month. The performance adjustment will be determined based on performance over the thirty-six month period then ended or, if the new management contract has not yet been effective for thirty-six complete calendar months, the period from the date the new management contract became effective to the end of the month for which the fee adjustment is being computed. Each month, the performance adjustment will be calculated by multiplying the performance adjustment rate and the funds average net assets over the performance period and the result will be divided by twelve. The resulting dollar amount will be added to, or subtracted from, the base fee for that month. The performance adjustment rate is equal to 0.03 multiplied by the difference between the funds annualized performance (measured by the funds class A shares) and the annualized performance of the Russell 3000 Growth Index, each measured over the performance period. The maximum annualized performance adjustment rates are +/ 0.12%. The monthly base fee is determined based on the funds average net assets for the month, while the performance adjustment will be determined based on the funds average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms 44 significantly over the performance period, and the funds assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Putnam Management had agreed to waive fees and reimburse expenses of the fund through July 31, 2009 to the extent necessary to ensure that the funds expenses do not exceed the simple average of the expenses of all front-end load funds viewed by Lipper, Inc. as having the same investment classification or objective as the fund. The expense reimbursement is based on a comparison of the funds expenses with the average annualized operating expenses of the funds in its Lipper peer group for each calendar quarter during the funds last fiscal year, excluding 12b-1 fees and without giving effect to any expense offset and brokerage/service arrangements that may reduce fund expenses. During the period ended December 31, 2009, the funds expenses were reduced by $45,879 as a result of this limit. Effective August 1, 2009 through July 31, 2010, Putnam Management has also contractually agreed to reimburse the funds expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis (or from August 1, 2009 through the funds next fiscal year end, as applicable), to an annual rate of 0.20% of the funds average net assets over such fiscal year-to-date period (or since August 1, 2009, as applicable). During the period ended December 31, 2009, the funds expenses were not reduced as a result of this limit. Effective October 30, 2009, Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets are provided by State Street Bank and Trust Company (State Street). Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provided investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing, subject to certain limitations, based on the funds retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. The amounts incurred for investor servicing agent functions provided by affiliates of Putnam Management during the period ended December 31, 2009 are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.s and State Streets fees are reduced by credits allowed on cash balances. For the six months ended December31, 2009, the funds expenses were reduced by $1,864 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $1,900, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees receive additional fees for attendance at certain committee meetings and industry seminars and for certain compliance-related matters. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its class A, class B, class C, class M 45 and class R shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. For the six months ended December 31, 2009, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $57,828 and $1,054 from the sale of class A and class M shares, respectively, and received $87,710 and $760 in contingent deferred sales charges from redemptions of class B and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of class A and class M shares, respectively. For the six months ended December 31, 2009, Putnam Retail Management Limited Partnership, acting as underwriter, received $68 and no monies on class A and class M redemptions, respectively. Note 3: Purchases and sales of securities During the six months ended December 31, 2009, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $707,927,392 and $871,729,572, respectively. There were no purchases or sales of U.S. government securities. Note 4: Capital shares At December 31, 2009, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 12/31/09 Year ended 6/30/09 Class A Shares Amount Shares Amount Shares sold 1,178,212 $46,167,390 3,719,616 $131,050,621 Shares issued in connection with reinvestment of distributions 59,691 2,472,385   Shares issued in connection with the merger of Putnam Discovery Growth Fund   8,404,068 259,758,824 1,237,903 48,639,775 12,123,684 390,809,445 Shares repurchased (4,362,023) (171,191,991) (12,492,694) (439,368,377) Net decrease Six months ended 12/31/09 Year ended 6/30/09 Class B Shares Amount Shares Amount Shares sold 131,891 $4,505,549 363,348 $10,972,127 Shares issued in connection with reinvestment of distributions     Shares issued in connection with the merger of Putnam Discovery Growth Fund   1,543,617 41,832,935 131,891 4,505,549 1,906,965 52,805,062 Shares repurchased (999,903) (34,023,616) (3,523,810) (110,054,303) Net decrease 46 Six months ended 12/31/09 Year ended 6/30/09 Class C Shares Amount Shares Amount Shares sold 22,678 $830,891 77,890 $2,444,203 Shares issued in connection with reinvestment of distributions     Shares issued in connection with the merger of Putnam Discovery Growth Fund   437,859 12,591,678 22,678 830,891 515,749 15,035,881 Shares repurchased (78,028) (2,826,926) (236,692) (7,830,612) Net increase (decrease) Six months ended 12/31/09 Year ended 6/30/09 Class M Shares Amount Shares Amount Shares sold 27,796 $1,002,642 87,303 $2,769,632 Shares issued in connection with reinvestment of distributions     Shares issued in connection with the merger of Putnam Discovery Growth Fund   266,186 7,605,451 27,796 1,002,642 353,489 10,375,083 Shares repurchased (125,116) (4,409,106) (301,029) (9,775,270) Net increase (decrease) Six months ended 12/31/09 Year ended 6/30/09 Class R Shares Amount Shares Amount Shares sold 8,100 $314,483 29,646 $963,253 Shares issued in connection with reinvestment of distributions     Shares issued in connection with the merger of Putnam Discovery Growth Fund   3,098 94,402 8,100 314,483 32,744 1,057,655 Shares repurchased (7,436) (289,681) (42,116) (1,612,302) Net increase (decrease) Six months ended 12/31/09 Year ended 6/30/09 Class Y Shares Amount Shares Amount Shares sold 498,406 $20,002,504 1,552,083 $55,018,687 Shares issued in connection with reinvestment of distributions 21,120 911,769   Shares issued in connection with the merger of Putnam Discovery Growth Fund   178,445 5,746,193 519,526 20,914,273 1,730,528 60,764,880 Shares repurchased (940,675) (38,946,152) (1,980,274) (72,074,278) Net decrease At December 31, 2009, a shareholder of record owned 5.6% of the outstanding shares of the fund. 47 Note 5: Summary of derivative activity As of December 31, 2009, the fund did not hold any derivative instruments. The following is a summary of realized gains or losses of derivative instruments on the Statement of operations for the six months ended December 31, 2009 (see Note 1): Amount of Realized Gain or (Loss) on Derivatives Recognized in Income Derivatives not accounted for as hedging instruments under ASC 815 Futures Total Equity contracts $(302,032) $(302,032) Total Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $13,354 for the period ended December 31, 2009. During the period ended December 31, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $234,772,840 and $221,530,024, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the Securities and Exchange Commission (the SEC) and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 8: Acquisition of Putnam Discovery Growth Fund On December 29, 2008, the fund issued 8,404,068, 1,543,617, 437,859, 266,186, 3,098 and 178,445 classA, class B, class C, class M, class R and class Y shares, respectively, for 21,193,853, 3,790,207, 1,105,892, 664,552, 7,797 and 460,961 class A, class B, class C, class M, class R and class Y shares, respectively, of Putnam Discovery Growth Fund to acquire that funds net assets in a tax-free exchange approved by the Trustees. The net assets of the fund and Putnam Discovery Growth Fund on December26, 2008, were $1,907,579,272 and $327,629,483, respectively. On December 26, 2008, Putnam Discovery Growth Fund had accumulated net investment loss of $1,772,584, accumulated net realized loss of $1,071,200,599 and unrealized depreciation of $47,270,599. The aggregate net assets of the fund immediately following the acquisition were $2,235,208,755. Information presented in the Statement of changes in net assets reflect only operations of Putnam New Opportunities Fund. Note 9: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Note 10: Other At their July 2009 meeting, the Board of Trustees approved a new management contract for the fund, which shareholders subsequently approved on January 15, 2010. Under the new management contract, management fee breakpoints are determined by reference to the average of the aggregate net assets of most open-end funds, as defined in the funds management contract, sponsored by Putnam Management. In addition, the management contract provides for the management fee to be adjusted higher or lower based on the funds performance relative to its benchmark. 48 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sectorcategories. Fund information Robert E. Patterson James P. Pappas Investment Manager George Putnam, III Vice President Putnam Investment Robert L. Reynolds Management, LLC W. Thomas Stephens Francis J. McNamara, III One Post Office Square Richard B. Worley Vice President and Boston, MA 02109 Chief Legal Officer Officers Investment Sub-Manager Robert L. Reynolds Robert R. Leveille Putnam Investments Limited President Vice President and 5759 St Jamess Street Chief Compliance Officer London, England SW1A 1LD Jonathan S. Horwitz Executive Vice President, Mark C. Trenchard Marketing Services Principal Executive Officer, Vice President and BSA Putnam Retail Management Treasurer and Compliance Officer One Post Office Square Compliance Liaison Boston, MA 02109 Judith Cohen Charles E. Porter Vice President, Clerk and Custodian Senior Advisor to the Trustees Assistant Treasurer State Street Bank and Trust Company Steven D. Krichmar Wanda M. McManus Vice President and Vice President, Senior Associate Legal Counsel Principal Financial Officer Treasurer and Assistant Clerk Ropes & Gray LLP Janet C. Smith Nancy E. Florek Trustees Vice President, Principal Vice President, Assistant Clerk, John A. Hill, Chairman Accounting Officer and Assistant Treasurer and Jameson A. Baxter, Assistant Treasurer Proxy Manager Vice Chairman Ravi Akhoury Susan G. Malloy Charles B. Curtis Vice President and Robert J. Darretta Assistant Treasurer Myra R. Drucker Paul L. Joskow Beth S. Mazor Elizabeth T. Kennan Vice President Kenneth R. Leibler This report is for the information of shareholders of Putnam New Opportunities Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnams Quarterly Performance Summary, and Putnams Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The funds Statement of Additional Information contains additional information about the funds Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam New Opportunities Fund By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: February 26, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: February 26, 2010 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: February 26, 2010
